Citation Nr: 0716700	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to May 
1989, November 1989 to October 1991, and in September 1997.  
The veteran served with the Army National Guard from March 
1983 to July 1984, and from July 1993 to April 2001, and had 
verified periods of active duty for training, to include 
among other periods, from February 12, 2000, to March 3, 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision, in which the 
RO denied the veteran service connection for asthma.  The 
veteran filed a notice of disagreement (NOD) in February 
2004, and the RO issued a statement of the case (SOC) in 
March 2005.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in May 2005.

In December 2005, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  The Board observes that, with respect 
to the veteran's Army National Guard service, the applicable 
laws and regulations permit service connection only for a 
disability resulting from disease or injury incurred in or 
aggravated coincident with active duty for training, or for 
disability resulting from injury during inactive duty 
training.  See 38 U.S.C.A. § 101(22),(23),(24) (West 2002); 
38 C.F.R. § 3.6 (2006).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2006).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.306(a) (2006).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The veteran's entrance examination report for her period of 
active duty is not of record; however, the record shows that 
during her period of active duty, the veteran reported having 
asthma when she was a child, with no recurrence of symptoms 
since the age of 12.  In September 1984, during active duty, 
the veteran complained of congestion in the head and chest.  
The diagnosis was asthmatic bronchitis.  In March 1987, she 
complained of shortness of breath.

The Board also notes that the veteran served a period of 
active duty for training from February 12, 2000, to March 3, 
2000.  The veteran asserts that during this period of active 
duty for training, she was deployed to Saudi Arabia when she 
first noted symptoms of her asthma.  Upon her return from 
Saudi Arabia, she sought treatment from a private physician, 
G.H., M.D., who stated in a March 29, 2000 letter that the 
veteran had asthma that had not been well-controlled and 
recommended that the veteran not be required to wear a gas 
mask unless she had been cleared by a physician.  A May 2000 
letter from another private physician, V.A., M.D., states 
that the veteran had asthma and was on asthma medications.  
Dr. V.A. noted that the veteran could not use a mask at work 
because of her asthma, which made the asthma worse.  

In view of the diagnosis of asthmatic bronchitis during her 
period of active duty and the diagnosis of asthma after her 
period of active duty for training in March 2000, the Board 
finds that a medical opinion that addresses the medical 
relationship, if any, between the veteran's asthma and 
service (to include her period of active duty for training) 
would be helpful in resolving the claim on appeal.  See 38 
U.S.C.A. § 5103A.  In rendering the requested opinion, the 
examiner should specifically address, inter alia, whether any 
pre-existing asthma was aggravated during service.  

Hence, the RO should arrange for the appellant to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The appellant is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim for service connection (as 
the consideration of the claim will be based on the evidence 
of record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the appellant by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent evidence. 

The veteran asserts that she spent her period of active duty 
for training from February 12, 2000, to March 3, 2000, in 
Saudi Arabia; hence, the RO should obtain the veteran's 
service personnel records from this period of service to 
verify any foreign service.  The RO should also ensure that 
the veteran's service medical records from this period of 
active duty for training are of record in the claims file.

The RO should also give the appellant another opportunity to 
present information and evidence pertinent to the claim, 
notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession.  The RO should specifically request 
that the veteran provide current, signed authorization to 
enable it to obtain all outstanding records from private 
physicians, G.H., M.D. and V.A., M.D. (who wrote letters 
regarding the veteran's condition in March 2000 and May 2000, 
respectively).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection.  The RO's 
adjudication of the claim should include consideration of the 
applicability of the presumptions of soundness and 
aggravation, as appropriate, as noted above.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) to request 
any service personnel records for the 
veteran's period of active duty for training 
from February 12, 2000, to March 3, 2000, 
which should include any indication of 
foreign service.  The RO should also ensure 
that all service medical records from this 
period of active duty for training are of 
record in the claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim on 
appeal.  The RO should specifically request 
that the veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from private physicians, 
G.H., M.D. and V.A., M.D. (who wrote letters 
regarding the veteran's condition in March 
2000 and May 2000, respectively).  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that she has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that current asthma is the 
result of injury or disease incurred or 
aggravated during active duty or during a 
period of verified active duty for 
training.  In rendering this opinion, the 
examiner should address the following: (a) 
whether asthma clearly and unmistakably 
preexisted the veteran's entrance into 
military service; if so, (b) whether this 
disability increased in severity in 
service (to include any documented service 
in Saudi Arabia); and, if so, (c) whether 
such increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of the asthma).  If the 
physician determines that the disability 
did not preexist service, he or she should 
opine whether this disability had its 
onset in service or is otherwise medically 
related to an in-service injury or 
disease.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for asthma in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include consideration of the applicability 
of the presumptions of soundness and 
aggravation, as appropriate, as noted 
above.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and her representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

